DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Shannon Lam on 3/9/21.

The application has been amended as follows: 
Cancel claims 6, 21, 26 and 36
Amend claim 9 as follows:


Amend claim 10 as follows:
“Change the apparatus of claim 6” to –the apparatus of claim 1—


Reasons for Allowance
`The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an endotracheal tube securement apparatus as recited in claim 1, a patient tube securement apparatus as recited in claim 30 or an intubation securement apparatus as recited in claim 33.
The closest prior art reference is Choksi (US Pat. No. 6,050,263). Choksi teaches a securement apparatus for an endotracheal tube having a pair of dermal patches, a pair of user interface patches a link member or a partially rigid structure extending between the two dermal patches. Choksi further teaches a tube holder between the two dermal patches. (Figs. 1 and 2 of Choksi)
Choksi does not teach wherein the apparatus comprises a nasal configuration in which the user interface patches are positioned at a first location relative to the pair of dermal patches to enable the at least one tube holder to hold the patient tube in a nose of the patient or wherein the apparatus comprises an oral configuration in which the pair of user interface patches are positioned at a second location relative to the pair of dermal patches to enable the at least one tube holder to hold the patient tube in a mount of the patient. 
	Therefore, since none of the prior art references disclose all of the structural and functional limitations of the claims, the application is in condition for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785